Citation Nr: 1131617	
Decision Date: 08/26/11    Archive Date: 09/07/11

DOCKET NO.  08-19 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an increased rating for asthma, rated 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

J Fussell



INTRODUCTION

The Veteran served on active duty from September 1979 to October 1983. 

This matter comes on appeal before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision which granted a 10 percent rating for the Veteran's service- connected asthma, effective October 31, 2006 (date of receipt of claim).  The Veteran perfected a timely appeal of that rating decision.

Subsequently, a February 2010 rating decision, granted a 30 percent evaluation for the service-connected asthma, effective October 31, 2006.  As this evaluation represents less than the maximum available under applicable diagnostic criteria, the claim remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

This claim was previously before the Board in May and November 2010 and on each occasion was remanded for further development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The most recent Supplemental Statement of the Case (SSOC), in July 2011, informed the Veteran that he had 30 days within which to submit additional evidence.  The Board received recent private treatment records pertaining to the Veteran's pending asthma claim without an accompanying waiver of RO consideration.  These records were not accompanied by a waiver of original jurisdiction.  Thus, as it was in November 2010, the case must be remanded for the issuance of an SSOC after consideration of this additional evidence.  See 38 C.F.R. § 19.31 (2010).  

Also, the Veteran states that he was hospitalized on three occasions for respiratory disability.  Records of three hospitalizations, in March, June, and December 2004 show that respiratory disability was diagnosed on each occasion although his hospitalization in June 2004 appears to have been for repair of a hernia, requiring surgical intervention.  The March 2004 hospitalization reflects a diagnosis of pneumonia, which the Veteran alleges was a form of respiratory failure (a criterion for a 100 percent schedular rating).  

Official rating examination in October 2007 noted that pulmonary function testing revealed severe obstructive lung disease with significant improvement in forced vital capacity, consistent with asthma.  

The Veteran has submitted records from 1991 through 2008 of his prescription medication, highlighting those medications which he maintains are corticosteroids. 

An alternative criterion for a 60 percent rating under 38 C.F.R. § 4.17, Diagnostic Code 6602 is at least monthly visits to a physician for required care of exacerbations.  In this regard, on official rating examination in January 2010 it was reported that the Veteran had monthly asthmatic attacks and needed to visit a physician to control his attacks as often as twice monthly.  

Since the 2010 rating examination, the Veteran has submitted records from 2006 through September 2010 of his prescription medication, highlighting those medications which he maintains are corticosteroids, the use of which warrants a 60 percent disability rating.  The medications include Advair Diskus and Asmanex.  

More recent private clinical records show that in December 2009 the Veteran was possibly exposed to others with tuberculosis and he was given medication ("INH") apparently as a precautionary measure.  Also, private clinical records show that in November 2010 he was given Prednisone.  

In light of the additional evidence received, without a waiver, and the Veteran's allegations of such frequency and type of treatment which warrants a 60 percent disability rating, the Board is of the opinion that further evidentiary development is warranted, in addition to the procedural reason for this remand.  See 38 C.F.R. § 3.327 (a reexamination will be requested whenever there is a need to verify the current severity of a disability).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide place and the inclusive dates of his treatment, evaluation, observation or hospitalization for pulmonary purposes since March 2011.  

The RO should then obtain take the appropriate steps to assist the Veteran in obtaining those records.  

2.  Afford the Veteran a pulmonary examination to determine the extent and severity of the service-connected asthma.  

All indicated studies should be performed, and the rationale for all opinions expressed should be provided.  The Veteran's claim files should be made available to the examiner prior to the examination, and the examiner is to indicate in the report whether the file was reviewed.  

The examiner should render specific findings with respect to the following: 

a) What is the Veteran's FEV-1 (Forced Expiratory Volume in one second)?
b) What is the Veteran's FEV-1/FVC (Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC)?
c) Does the Veteran now have, or he since a time beginning one year prior to filing his claim for an increased rating in October 2006, has he had more than one attack of asthma per week with episodes of respiratory failure? 
d) Was the Veteran's hospitalization in March 2004, when pneumonia was diagnosed, for or was treatment required for an episode of respiratory failure; and, has the Veteran had any episodes of respiratory failure since the March 2004 hospitalization? 
e) Does the Veteran now require, or has he since a time beginning one year prior to filing his claim for an increased rating in October 2006 required, daily use of systemic (oral or parenteral) "high" dose corticosteroids or immune-suppressive medications?  (If so, please define what constitutes a "high" dose.)
f) Does the Veteran now require, or has he since a time beginning one year prior to filing his claim for an increased rating in October 2006, required intermittent (at least three per year) courses of systemic (oral or parenteral) dose corticosteroids?  
g) Does the Veteran now require, or has he since a time beginning one year prior to filing his claim for an increased rating in October 2006 required at least monthly visits to a physician for required care of exacerbations?  

In addressing these matters, the examiner should clarify which of the Veteran's medications, as listed on pharmacy records, are corticosteroids.  

The examiner should also clarify the significance, if any, of the Veteran's having been given "INH" as a precautionary measure due to possible exposure to tuberculosis.  The examiner should clarify whether the Veteran now has pulmonary tuberculosis.  

In particular, as indicated above, the examiner should clarify whether any dosage level of corticosteroid that the Veteran now uses, or has used since a time beginning one year prior to filing his claim in October 2006, is a "high dose" as required for a 100 percent disability rating.  

The report of the examination should include a complete rationale for all opinions expressed.  

3.  The Veteran is hereby notified that it is his responsibility to report for all examinations, to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.  In the event that the Veteran does not report for any ordered examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.  

4.  Thereafter, any other development deemed necessary should be accomplished and the claim should be readjudicate.  

5.  If the benefit remains denied, the Veteran and any representative, should be provided with a supplemental statement of the case (SSOC).  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010). 

